Exhibit 10.81
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the "Agreement"), dated as of October 21, 2014, is
hereby entered into in the State of Maryland by and between SUCAMPO PHARMA
AMERICAS, LLC., a Delaware limited liability company (the "Company"), and
Matthias Alder ("Executive").
 
WHEREAS, Executive was hired as the Executive Vice President, Business
Development & Licensing of the Company as of October 27, 2014;
 
WHEREAS, Executive possesses certain skills, experience or expertise which will
be of use to the Company;
 
WHEREAS, the parties acknowledge that Executive's abilities and services are
unique and will significantly enhance the business prospects of the Company; and
 
WHEREAS, in light of the foregoing, the Company desires to employ Executive as
the Executive Vice President, Business Development & Licensing as of October 27,
2014 and Executive desires to obtain such employment.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements herein contained, the Company and Executive hereby agree as follows:
 
1.    Employment and Duties
 
1.1  
The Company offers and Executive hereby accepts employment with the Company for
the  Term (as hereinafter defined) as its Executive Vice President, Business
Development & Licensing, and in connection therewith, to perform such duties as
Executive shall reasonably be assigned by Executive's supervisor and/or by the
Company's Board of Directors and to enter into this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
1.2  
Executive hereby warrants and represents that Executive has no contractual
commitments or other obligations to third parties inconsistent with Executive's
acceptance of this employment and performance of the obligations set forth in
this Agreement.

 
1.3  
Executive shall perform such duties and carry out Executive's responsibilities
hereunder faithfully and to the best of Executive's ability, and shall devote
Executive's full business time and best efforts to the business and affairs of
the Company during normal business hours (exclusive of periods of vacation,
sickness, disability, or other leaves to which Executive is entitled).

 
1.4  
Executive will perform all of Executive's responsibilities in compliance with
all applicable laws and will ensure that the operations that Executive manages
are in compliance with all applicable laws.

 
2.  
Employment Term

 
2.1  
Term

 
The term of Executive's employment hereunder (the "Term") shall commence on
October 27, 2014 and shall end on October 27, 2015, unless sooner terminated as
hereinafter provided; provided, however, that the Term shall be automatically
renewed and extended for an additional period of one (1) year on each date on
which it would otherwise expire unless either party gives a Notice of
Termination (as defined below) to the other party at least sixty (60) days prior
to such expiration date.
 
 
2

--------------------------------------------------------------------------------

 
2.2  
Survival on Merger or Acquisition

 
In the event the Company is acquired during the Term, or is the non-surviving
party in a merger, or sells all or substantially all of its assets, this
Agreement shall not automatically be terminated, and the Company agrees to use
its best efforts to ensure that the transferee or surviving company shall assume
and be bound by the provisions of this Agreement.
 
3.  
Compensation and Benefits

 
3.1  
Compensation

 
(a)  
Base Salary.  The Company shall pay Executive a salary at an annual rate that is
not less than Three Hundred and Eighty Thousand and 00/100 dollars ($380,000),
to be paid in bi-weekly installments, in arrears (the "Base Salary").  The Base
Salary will be reviewed by the Compensation Committee of the Board of Directors
("Compensation Committee") at least annually, and the Committee's recommendation
shall be reviewed and approved by the Board of Directors.  The Base Salary may,
in the sole discretion of the Board of Directors, be increased, but not
decreased (unless either mutually agreed by Executive and the Company, or
established as part of across-the-board salary reductions that apply equally to
all similarly situated officers as a percentage reduction in their salaries).

 
 
3

--------------------------------------------------------------------------------

 
(b)  
Stock Compensation.

 
(i)   Awards.  On the Effective Date, the Company shall grant Executive, on the
terms and conditions set forth in the Incentive Stock Option Agreement attached
hereto as Exhibit A and generally described herein, the right and option to
purchase, in whole or in part, 300,000 shares of the Company’s common stock at
the option exercise price as defined in the Incentive Stock Option agreement in
effect on the grant date, which will be the Effective Date of this Agreement and
which will vest ratably over a four (4) year period.  Additionally, at least
annually for the Term of this Agreement, Executive shall be eligible for
consideration to receive restricted stock grants, incentive stock options or
other awards in accordance with the Amended and Restated 2006 Stock Incentive
Plan.  Recommendations concerning the decision to make an award pursuant to that
Plan and the amount of any award are entirely discretionary and shall be made
initially by the Compensation Committee, subject to review and approval by the
Board of Directors.
 
(ii)   Effect of Termination of Employment.   As more fully set forth in the
Executive’s Incentive Stock Option Agreement and generally described herein, in
the event that, during the Term, (1) the Company terminates Executive’s
employment by not renewing this Agreement or without cause, any unvested stock
options that have  duration vesting condition as defined in the Incentive Stock
Option Agreement (such terms shall govern in the event of any conflict with this
Agreement) shall immediately vest to the extent such unvested stock options
would have vested in the twelve (12) months from the Date of Termination; or (2)
if the Company is acquired or is the non-surviving party in a merger, or the
Company sells all of its assets, and in advance of the closing of such
transaction or within twelve (12) months thereafter the Executive is terminated
without Cause, or terminates his or her employment for Good Reason or because
this Agreement is not assumed by the successor corporation (or affiliate
thereto), any unvested stock options that have a duration vesting condition as
defined in the Incentive Stock Option Agreement (such terms shall govern in the
event of any conflict with this Agreement), shall immediately vest and any
unvested stock options under the Plan with a performance condition shall
immediately vest and may be exercised only to the extent the performance targets
have been achieved or would be achieved by such acquisition, merger or sale in
accordance with the terms of the Plan and the Executive’s Incentive Stock Option
Agreement, which in the event of a conflict with this Agreement controls.
 
 
4

--------------------------------------------------------------------------------

 
(c)  
Bonuses.  Executive shall be eligible to receive an annual cash bonus award
targeted at 40% of annual base earnings in recognition of Executive's
contributions to the success of the Company pursuant to the Company's management
incentive bonus program as it may be amended or modified from time to
time.  Recommendations concerning the decision to make an award and the amount
of any award are entirely discretionary and shall be made initially by the
Compensation Committee, subject to review and approval by the Board of
Directors.

 
(d)  
Taxes.  Executive acknowledges and agrees that Executive shall be solely
responsible for the satisfaction of any applicable taxes that may arise pursuant
to this Agreement (including taxes arising under Code Section 409A (regarding
deferred compensation) or 4999 (regarding golden parachute excise taxes), and
that neither the Company nor any of its employees, officers, directors, or
agents shall have any obligation whatsoever to pay such taxes or to otherwise
indemnify or hold Executive harmless from any or all of such taxes.  For
purposes of Section 409A, the right to a series of installment payments under
this Agreement shall be treated as a right to a series of separate
payments.  All compensation due to Executive shall be paid subject to
withholding by the Company to ensure compliance with all applicable laws and
regulations.

 
 
5

--------------------------------------------------------------------------------

 
3.2  
Participation in Benefit Plans

 
Executive shall be entitled to participate in all employee benefit plans or
programs of the Company offered to other employees to the extent that
Executive's position, tenure, salary, and other qualifications make Executive
eligible to participate in accordance with the terms of such plans.  The Company
does not guarantee the continuance of any particular employee benefit plan or
program during the Term, and Executive's participation in any such plan or
program shall be subject to all terms, provisions, rules and regulations
applicable thereto.
 
3.3  
Expenses

 
The Company will pay or reimburse Executive for all reasonable and necessary
out-of-pocket expenses incurred by Executive in the performance of Executive's
duties under this Agreement.  Executive shall provide to the Company detailed
and accurate records of such expenses for which payment or reimbursement is
sought, and Company payments shall be in accordance with the regular policies
and procedures maintained by the Company from time to time, and all
reimbursements due under this Agreement shall be separately requested and paid
not later than one year after Executive incurs the underlying expense.
 
 
6

--------------------------------------------------------------------------------

 
3.4  
Professional Organizations

 
During the Term, Executive shall be reimbursed by the Company for the annual
dues payable for membership in professional societies associated with subject
matter related to the Company's interests.  New memberships for which
reimbursement will be sought shall be approved by the Company in advance.
 
3.5  
Parking

 
During the Term and where Executive uses an automobile to commute to work, the
Company shall either provide parking for Executive's automobile at the Company's
expense or reimburse Executive for such expense.
 
4.  
Termination of Employment

 
4.1  
Definitions

 
As used in Article 4 of this Agreement, the following terms shall have the
meaning set forth for each below:
 
(a)  
"Benefit Period" shall mean (i) the twelve (12) month period commencing on the
Date of Termination which occurs in connection with a termination of employment
described in the Section 4.4(a) or (ii) the eighteen (18) month period
commencing on the Date of Termination which occurs in connection with a
termination of employment described in the first sentence of Section 4.4(b), or
a period ending when Executive becomes eligible for group medical benefits
coverage from another source, whichever is shorter.

 
 
7

--------------------------------------------------------------------------------

 
(b)  
"Cause" shall mean any of the following:

 
i.  
the gross neglect or willful failure or refusal of Executive to perform
Executive's duties hereunder (other than as a result of Executive's death or
Disability);

 
ii.  
perpetration of an intentional and knowing fraud against or affecting the
Company or any customer, supplier, client, agent or employee thereof;

 
iii.  
any willful or intentional act that could reasonably be expected to injure the
reputation, financial condition, business or business relationships of the
Company or Executive's reputation or business relationships;

 
iv.  
conviction (including conviction on a nolo contendere plea) of a felony or any
crime involving fraud, dishonesty or moral turpitude;

 
v.  
the material breach by Executive of this Agreement (including, without
limitation, the Employment Covenants set forth in Article 5 of this Agreement);
or

 
vi.  
the failure or continued refusal to carry out the directives of Executive's
supervisor or the Board of Directors that are consistent with Executive's duties
and responsibilities under this Agreement which is not cured within thirty (30)
days after receipt of written notice from the Company specifying the nature of
such failure or refusal; provided, however, that Cause shall not exist if such
refusal arises from Executive's reasonable, good faith belief that such failure
or refusal is required by law.

 
(c)  
"Date of Termination" shall mean the date specified in the Notice of Termination
(as hereinafter defined) (except in the case of Executive's death, in which case
the Date of Termination shall be the date of death); provided, however, that if
Executive's employment is terminated by the Company other than for Cause, the
date specified in the Notice of Termination shall be at least thirty (30) days
from the date the Notice of Termination is given to Executive.

 
 
8

--------------------------------------------------------------------------------

 
(d)  
"Notice of Termination" shall mean a written notice from the Company to
Executive that indicates Section 2 or the specific provision of Section 4 of
this Agreement relied upon as the reason for such termination or nonrenewal, the
Date of Termination, and, in the case of termination or non-renewal by the
Company for Cause, in reasonable detail, the facts and circumstances claimed to
provide a basis for termination or nonrenewal.

 
(e)  
"Good Reason" shall mean:

 
i.  
Company effects a material diminution of Executive's position, authority or
duties;

 
ii.  
any requirement that Executive, without his/her consent, move his/her regular
office to a location more than fifty (50) miles from Company's executive
offices;

 
iii.  
the material failure by Company, or its successor, if any, to pay compensation
or provide benefits or perquisites to Executive as and when required by the
terms of this Agreement; or

 
iv.  
any material breach by Company of this Agreement.

 
 
9

--------------------------------------------------------------------------------

 
           The Executive shall have Good Reason to terminate Executive's
employment if (i) within twenty-one (21) days following Executive's actual
knowledge of the event which Executive determines constitutes Good Reason,
Executive notifies the Company in writing that Executive has determined a Good
Reason exists and specifies the event creating Good Reason, and (ii) following
receipt of such notice, the Company fails to remedy such event within thirty
(30) days, and Executive resigns within sixty (60) days thereafter.
 
(f)  
"Change in Control" shall mean:

 
i.  
the acquisition by any person of beneficial ownership of fifty percent (50%) or
more of the outstanding shares of the Company's voting securities; or

 
ii.  
the Company is the non-surviving party in a merger; or

 
iii.  
the Company sells all or substantially all of its assets; provided, however,
that no "Change in Control" shall be deemed to have occurred merely as the
result of a refinancing by the Company or as a result of the Company's
insolvency or the appointment of a conservator; or

 
iv.  
the Board of the Company, in its sole and absolute discretion, determines that
there has been a sufficient change in the share ownership or ownership of the
voting power of the Company's voting securities to constitute a change of
effective ownership or control of the Company.

 
4.2  
Termination upon Death or Disability

 
This Agreement and Executive's employment hereunder, shall terminate
automatically and without the necessity of any action on the part of the Company
upon the death of Executive.  In addition, except as prohibited by applicable
law, the Company may terminate Executive’s employment on account of Disability,
as defined in this subparagraph.  "Disability" shall mean a physical or mental
illness, injury, or condition that prevents Executive from performing some or
all of the essential functions of Executive’s job for a period of at least
ninety (90) consecutive calendar days, or one hundred and twenty (120) calendar
days whether consecutive or not, during any one (1) year period, as certified by
an independent physician competent to assess the condition at issue, and which
cannot be reasonably accommodated without undue hardship on the Company.
 
 
10

--------------------------------------------------------------------------------

 
4.3  
Company’s and Executive’s Right to Termination.

 
        This Agreement and Executive's employment hereunder may be terminated at
any time by the Company for Cause or, if without Cause, upon thirty (30) days
prior written notice to Executive.  In the event the Company should give
Executive notice of termination without Cause, the Company may, at its option,
elect to provide Executive with thirty (30) days' salary in lieu of Executive's
continued active employment during the notice period.  This Agreement and
Executive's employment hereunder may be terminated by Executive at any time for
Good Reason and, if without Good Reason, upon thirty (30) days prior written
notice to the Company.
 
4.4  
Compensation Upon Termination

 
Severance.
 
 
11

--------------------------------------------------------------------------------

 
(a)  
In the event (1) the Company terminates Executive’s employment without Cause; or
(2) this Agreement terminates pursuant to Section 4.2 due to the death or
disability of Executive, or (3) the Company elects not to renew this Agreement
under circumstances where Executive is willing and able to execute a new
agreement providing terms and conditions substantially similar to those in this
Agreement, or (4) the Executive terminates this Agreement for Good Reason,
Executive (or his estate)  shall be entitled to receive: (i) Executive's Base
Salary through the Date of Termination, (ii) reimbursement for the duration of
the Benefit Period of (1) any COBRA continuation premium payments made by
Executive and (iii) a lump sum severance payment equal to twelve (12) months of
Executive’s then current annual Base Salary to be made not later than sixty (60)
days following Executive’s Date of Termination; provided, however that each of
the benefits under clauses (ii) and (iii) hereof are absolutely contingent on
Executive's execution of the Release (as provided in Section 4.4(c) below)
without any revocation having occurred.  Notwithstanding the foregoing, the
Company shall, to the extent necessary and only to the extent necessary, modify
the timing of delivery of severance benefits to Executive if the Company
reasonably determines that the timing would subject the severance benefits to
any additional tax or interest assessed under Section 409A of the Internal
Revenue Code.  In such event, the payments will be made as soon as practicable
without causing the severance benefits to trigger such additional tax or
interest under Section 409A of the Internal Revenue Code.  If any amounts that
become due under Section 4.4 constitute “nonqualified deferred compensation”
within the meaning of Section 409A, payment of such amounts shall not commence
until  Executive incurs a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h). If, at the time
of Executive’s separation from service, Executive is a “specified employee”
(under Internal Revenue Code Section 409A), any benefit as to which Section 409A
penalties could be assessed that becomes payable to Executive on account of
Executive’s “separation from service” (including any amounts payable pursuant to
the preceding sentence) shall be paid, without interest thereon, on the date six
months and one day after such separation from service.  In no event shall
Executive be entitled to the continuation of any compensation, bonuses or
benefits provided hereunder, or any other payments following the Date of
Termination, other than Base Salary earned through such Date of Termination and
any other benefits payable under Section 4.4(a).

 
 
12

--------------------------------------------------------------------------------

 
(b)  
Change in Control.  In the event that Executive in advance of the closing or
within twelve (12) months following the occurrence of a “Change in Control” of
the Company (1) is terminated other than for Cause, or (2) terminates for Good
Reason, or (3) terminates because this Agreement is not assumed by the successor
corporation (or affiliate thereto) as the result of a Change in Control,
Executive (or his estate) shall be entitled to receive: (i) Executive's Base
Salary through the Date of Termination, (ii) reimbursement for the duration of
the Benefit Period of (1) any COBRA continuation premium payments made by
Executive and (iii) a lump sum severance payment equal to eighteen (18) months
of Executive’s then current annual Base Salary to be made not later than sixty
(60) days following Executive’s Date of Termination; provided, however that each
of the benefits under clauses (ii) and (iii) hereof are absolutely contingent on
Executive's execution of the Release (as provided in Section 4.4(c) below)
without any revocation having occurred.  Notwithstanding the foregoing, the
Company shall, to the extent necessary and only to the extent necessary, modify
the timing of delivery of severance benefits to Executive if the Company
reasonably determines that the timing would subject the severance benefits to
any additional tax or interest assessed under Section 409A of the Internal
Revenue Code.  In the event that Executive shall become entitled to a Change in
Control Severance Payment as provided herein, the Company shall cause its
independent auditors promptly to review, at the Company's sole expense, the
applicability to those payments of Sections 280G and 4999 of the Internal
Revenue Code of 1986, as amended (the "Code").  If the auditors determine that
any payment of the Change in Control Severance Payment would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties with
respect to such excise tax, then such payment owed to Executive shall be reduced
by an amount calculated to provide to Executive the maximum Change in Control
Severance Payment which will not trigger application of Sections 280G and 4999
of the Code, with any such reduction being made last with respect to benefits
that are not exempt from Code §409A.

 
 
13

--------------------------------------------------------------------------------

 
(c)  
Release.  Anything to the contrary contained herein notwithstanding, as a
condition to Executive receiving severance benefits to be paid pursuant to this
Section 4.4, Executive shall execute and deliver to the Company a general
release in the form attached hereto as Exhibit A not later than forty-five (45)
days after Executive’s Date of Termination.  The Company shall have no
obligation to provide any severance benefits to Executive until it has received
the general release from Executive within the time specified in the preceding
sentence, and any revocation or rescission period applicable to the Release
shall have expired without revocation or rescission.

 
 
14

--------------------------------------------------------------------------------

 
5.  
Employment Covenants

 
5.1           Definitions
 
As used in this Article 5 of the Agreement, the following terms shall have the
meaning set forth for each below:
 
(a)  
"Affiliate" shall mean a person or entity that directly or indirectly through
one or more intermediaries, controls or is controlled by, or under common
control with another person or entity, including current and former directors
and officers of such an entity.

 
(b)  
"Confidential Information" shall mean all confidential and proprietary
information of the Company, its Predecessors and Affiliates, whether in written,
oral, electronic or other form, including but not limited to trade secrets;
technical, scientific or business information; processes; works of authorship;
Inventions; discoveries; developments; systems; chemical compounds; computer
programs; code; algorithms; formulae; methods; ideas; test data; know how;
functional and technical specifications; designs; drawings; passwords; analyses;
business plans; information regarding actual or demonstrably anticipated
business, research or development; marketing, sales and pricing strategies; and
information regarding the Company's current and prospective consultants,
customers, licensors, licensees, investors and personnel, including their names,
addresses, duties and other personal characteristics.  Confidential Information
does not include information that (i) is in the public domain, other than as a
result of an act of misappropriation or breach of an obligation of
confidentiality by any person; (ii) Executive can verify by written records kept
in the ordinary course of business was in Executive's lawful possession prior to
its disclosure to Executive; (iii) is received by Executive from a third party
without a breach of an obligation of confidentiality owed by the third party to
the Company and without the requirement that Executive keep such information
confidential; or (iv) Executive is required to disclose by applicable law,
regulation or order of a governmental agency or a court of competent
jurisdiction.  If Executive is required to make disclosure pursuant to clause
(iv) of the preceding sentence as a result of the issuance of a court order or
other government process, Executive shall (a) promptly, but in no event more
than 72 hours after learning of such court order or other government process,
notify, pursuant to Section 6.1 below, the Company; (b) at the Company's
expense, take all reasonable necessary steps requested by the Company to defend
against the enforcement of such court order or other government process, and
permit the Company to intervene and participate with counsel of its choice in
any proceeding relating to the enforcement thereof; and (c) if such compelled
disclosure is required, Executive shall disclose only that portion of the
Confidential Information that is necessary to meet the minimum legal requirement
imposed on Executive.

 
 
15

--------------------------------------------------------------------------------

 
(c)  
"Executive Work Product" shall mean all Confidential Information and Inventions
conceived of, created, developed or prepared by Executive (whether individually
or jointly with others) before or during Executive's employment with the
Company, during or outside of working hours, which relate in any manner to the
actual or demonstrably anticipated business, research or development of the
Company, or result from or are suggested by any task assigned to Executive or
any work performed by Executive for or on behalf of the Company or any of its
Affiliates.

 
 
16

--------------------------------------------------------------------------------

 
(d)  
"Invention" shall mean any apparatus, biological processes, cell line, chemical
compound, creation, data, development, design, discovery, formula, idea,
improvement, innovation, know-how, laboratory notebook, manuscript, process or
technique, whether or not patentable or protectable by copyright, or other
intellectual property in any form.

 
(e)  
"Predecessor" shall mean an entity, the major portion of the business and assets
of which was acquired by another entity in a single transaction or in a series
of related transactions.

 
(f)  
"Trade Secrets," as used in this Agreement, will be given its broadest possible
interpretation under the law applicable to this Agreement.

 
5.2  
Nondisclosure and Nonuse

 
Executive acknowledges that prior to and during Executive's employment with the
Company, Executive had and will have occasion to create, produce, obtain, gain
access to or otherwise acquire, whether individually or jointly with others,
Confidential Information.  Accordingly, during the term of Executive's
employment with the Company and at all times thereafter, Executive shall keep
secret and shall not, except for the Company's benefit, disclose or otherwise
make available to any person or entity or use, reproduce or commercialize, any
Confidential Information, unless specifically authorized in advance by the
Company in writing.
 
5.3  
Other Confidentiality Obligations

 
Executive acknowledges that the Company may, from time to time, have agreements
with other persons or entities or with the U.S. Government or governments of
other countries, or agencies thereof, which impose confidentiality obligations
or other restrictions on the Company.  Executive hereby agrees to be bound by
all such obligations and restrictions and shall take all actions necessary to
discharge the obligations of the Company thereunder, including, without
limitation, signing any confidentiality or other agreements required by such
third parties.
 
 
17

--------------------------------------------------------------------------------

 
5.4  
Return of Confidential Information

 
At any time during Executive's employment with the Company, upon the Company's
request, and in the event of Executive's termination of employment with the
Company for any reason whatsoever, Executive shall immediately surrender and
deliver to the Company all records, materials, notes, equipment, drawings,
documents and data of any nature or medium, and all copies thereof, relating to
any Confidential Information (collectively the "the Company Materials") which is
in Executive's possession or under Executive's control.  Executive shall not
remove any of the Company Materials from the Company's business premises or
deliver any of the Company Materials to any person or entity outside of the
Company, except as required in connection with Executive's duties of
employment.  In the event of the termination of Executive's employment for any
reason whatsoever, Executive shall promptly sign and deliver to the Company a
Termination Certificate in the form of Exhibit B attached hereto.
 
5.5  
Confidential Information of Others

 
Executive represents that Executive's performance of all the terms of this
Agreement and Executive's employment with the Company do not and will not breach
any agreement to keep in confidence proprietary information, knowledge or data
with regard to which Executive has obligations of confidentiality or nonuse, and
Executive shall not disclose to the Company or cause the Company to use any such
confidential proprietary information, knowledge or data belonging to any
previous employer of Executive or other person.  Executive represents that
Executive has not brought and will not bring to the Company or use at the
Company any confidential materials or documents of any former employer or other
person that are not generally available to the public, unless express written
authorization for their possession and use has been obtained from such former
employer or other person.  Executive agrees not to enter into any agreement,
whether written or oral, that conflicts with these obligations.
 
 
18

--------------------------------------------------------------------------------

 
5.6  
Other Obligations

 
The terms of this Section 5 are in addition to, and not in lieu of, any
statutory or other contractual or legal obligation to which Executive may be
subject relating to the protection of Confidential Information.
 
5.7  
Assignment of Confidential Information and Inventions; Works Made for Hire

 
Executive hereby assigns to the Company all right, title and interest in all
intellectual property, including any patent applications, trade secrets, know
how, copyrights, software, or trademarks associated with the Executive Work
Product and Confidential Information.  Executive hereby acknowledges and agrees
that all Executive Work Product subject to copyright protection constitutes
"work made for hire" under United States copyright laws (17 U.S.C. § 101) and is
owned exclusively by the Company.  To the extent that title to any Executive
Work Product subject to copyright protection does not constitute a "work for
hire," and to the extent title to any other Executive Work Product does not, by
operation of law or otherwise, vest in the Company, all right, title, and
interest therein, including, without limitation, all copyrights, patents and
trade secrets, and all copyrightable or patentable subject matter, are hereby
irrevocably assigned to the Company.  Executive shall promptly disclose to the
Company in writing all Executive Work Product.  Executive shall, without any
additional compensation, execute and deliver all documents or instruments and
give the Company all assistance it requires to transfer all right, title, and
interest in any Executive Work Product to the Company; to vest in the Company
good, valid and marketable title to such Executive Work Product; to perfect, by
registration or otherwise, trademark, copyright and patent protection of the
Company with respect to such Executive Work Product; and otherwise to protect
the Company's trade secret and proprietary interest in such Executive Work
Product.  Executive hereby irrevocably designates and appoints the Company and
its duly authorized officers and agents as Executive's agents and
attorneys-in-fact to act for and on Executive's behalf, and to execute and file
any documents and to do all other lawfully permitted acts to further the
purposes of this Section 5.7 with the same legal force and effect as if executed
by Executive.
 
 
19

--------------------------------------------------------------------------------

 
5.8  
Representations

 
Executive represents that, to the best of his or her knowledge, none of the
Inventions will violate or infringe upon any right, patent, copyright, trademark
or right of privacy, or constitute libel or slander against or violate any other
rights of any person, firm or corporation, and that Executive will not knowingly
create any Invention which causes any such violation.
 
5.9  
Inventions, Intellectual Property and Equipment Not Transferred

 
Executive has set forth on Exhibit C attached hereto a complete list and brief
description of all Inventions, intellectual property and equipment located at
the Company which is owned directly or indirectly by Executive and which shall
not be transferred to the Company pursuant to this Agreement.  Except as so
listed, Executive agrees that he or she will not assert any rights under any
intellectual property as having been made or acquired by Executive prior to
being employed by the Company.  The Company may, at its discretion, require
detailed disclosures and materials demonstrating ownership of the intellectual
property so listed.
 
 
20

--------------------------------------------------------------------------------

 
5.10  
Exclusivity of Employment

 
During the Term, and without prior approval of the Board of Directors, Executive
shall not directly or indirectly engage in any activity competitive with or
adverse to the Company's business or welfare or render a material level of
services of a business, professional or commercial nature to any other person or
firm, whether for compensation or otherwise; provided, however, that subject to
Executive’s performance of his obligations under this Agreement, Executive may
perform wind-down activities for Cytos Biotechnology AG until February 28, 2015
not to exceed eight (8) hours per week; and provided further, that Executive may
accept up to two concurrent engagements as a board member or board advisor of a
third party.
 
5.11  
Covenant Not to Compete

 
Executive acknowledges that his services to the Company involve a unique level
of trust, of skills, and of access to Confidential Information and other
business and strategic insights about the Company, and accordingly Executive
agrees to be bound and abide by the following covenant not to compete:
 
(a)  
Term and Scope.  During Executive's employment with the Company and for a period
of twelve (12) months after the Term, Executive will not render to any
Conflicting Organization (as hereinafter defined), services, directly or
indirectly, anywhere in the world in connection with any Conflicting Product (as
hereunder defined), except that Executive may accept employment with a
Conflicting Organization whose business is diversified (and which has separate
and distinct divisions) if Executive first certifies to the Company in writing
that such prospective employer is a separate and distinct division of the
Conflicting Organization and that Executive will not render services directly or
indirectly in respect of any Conflicting Product.  Such twelve (12) month time
period shall be tolled during any period that Executive is engaged in activity
in violation of this covenant.

 
 
21

--------------------------------------------------------------------------------

 
(b)  
Judicial Construction.  Executive and the Company agree that, if the period of
time or the scope of this Covenant Not to Compete shall be adjudged unreasonably
overbroad in any court proceeding, then the period of time and/or scope shall be
modified accordingly, so that this covenant may be enforced with respect to such
services or geographic areas and during such period of time as is judged by the
court to be reasonable.

 
(c)  
Definitions.  For purposes of this Agreement, the following terms shall have the
following meanings:

 
"Conflicting Product" means any product, method or process, system or service of
any person or organization other than the Company that is the same as, similar
to or interchangeable with any product, method or process, system or service
material to the Company’s business that was provided or under development by the
Company or any of its Affiliates at the time Executive's employment with the
Company terminates, or about which Executive acquired any Confidential
Information or developed any Executive Work Product.
 
 
22

--------------------------------------------------------------------------------

 
"Conflicting Organization" means any person or organization which is engaged in
research on or development, production, marketing, licensing, selling or
servicing of any Conflicting Product.
 
5.12  
Non-Solicitation

 
For a period of twelve (12) months after termination of employment with the
Company for any reason, Executive shall not directly or indirectly solicit or
hire, or assist any other person in soliciting or hiring, any person employed by
the Company (as of the date of Executive's termination) or any person who, as of
the date of Executive's termination, was in the process of being recruited by
the Company, or induce any such employee to terminate his or her employment with
the Company.
 
5.13  
Judicial Enforcement

 
In the event of a breach or violation of any provision of this Article 5 by
Executive, the parties agree that, in addition to any other remedies it may
have, the Company shall be entitled to equitable relief for specific
performance, and Executive hereby agrees and acknowledges that the Company has
no adequate remedy at law for the breach of the employment covenants contained
herein.
 
6. Miscellaneous
 
6.1  
Notices

 
All notices or other communications which are required or permitted hereunder
shall be deemed to be sufficient if contained in a written instrument given by
personal delivery, air courier or registered or certified mail, postage prepaid,
return receipt requested, addressed to such party at the address set forth below
or such other address as may thereafter be designated in a written notice from
such party to the other party:
 
 
23

--------------------------------------------------------------------------------

 
To Company:                        Sucampo Pharma Americas, LLC
4520 East West Highway, Third Floor
Bethesda, Maryland 20814
Attention: Executive Vice President, Human Resources
 
Copy to: Corporate Secretary
 
To Executive:                        Matthias Alder
4424 18th Street N
Arlington, Virginia 22207


All such notices, advances and communications shall be deemed to have been
delivered and received (i) in the case of personal delivery, on the date of such
delivery, (ii) in the case of air courier, on the business day after the date
when sent and (iii) in the case of mailing, on the third business day following
such mailing.
 
6.2  
Headings

 
The headings of the articles and sections of this Agreement are inserted for
convenience only and shall not be deemed a part of or affect the construction or
interpretation of any provision hereof.
 
6.3  
Modifications; Waiver

 
No modification of any provision of this Agreement or waiver of any right or
remedy herein provided shall be effective for any purpose unless specifically
set forth in a writing signed by the party to be bound thereby.  No waiver of
any right or remedy in respect of any occurrence or event on one occasion shall
be deemed a waiver of such right or remedy in respect of such occurrence or
event on any other occasion.
 
 
24

--------------------------------------------------------------------------------

 
6.4  
Entire Agreement

 
This Agreement contains the entire agreement of the parties with respect to the
subject matter hereof and supersedes all other agreements, oral or written,
heretofore made with respect thereto including, without limitation, the offer
letter between Executive and the Company dated October 27, 2014.
 
6.5  
Severability

 
Any provision of this Agreement that may be prohibited by, or unlawful or
unenforceable under, any applicable law of any jurisdiction shall, as to such
jurisdiction, be ineffective without affecting any other provision hereof.  To
the full extent, however, that the provisions of such applicable law may be
waived, they are hereby waived, to the end that this Agreement be deemed to be a
valid and binding agreement enforceable in accordance with its terms.
 
6.6  
Controlling Law

 
This Agreement has been entered into by the parties in the State of Maryland and
shall be continued and enforced in accordance with the laws of Maryland.
 
6.7  
Arbitration

 
Any controversy, claim, or breach arising out of or relating to executive’s
employment or termination of employment, this Agreement or the breach thereof
shall be settled by arbitration in the State of Maryland in accordance with the
rules of the American Arbitration Association for commercial disputes and the
judgment upon the award rendered shall be entered by consent in any court having
jurisdiction thereof; provided, however, that this provision shall not preclude
the Company from seeking injunctive or similar relief from the courts to enforce
its rights under the Employment Covenants set forth in Article 5 of this
Agreement.  All other disputes or any nature related to executive’s employment
or this agreement will be resolved by arbitration.  It is understood and agreed
that, in the event the Company gives notice to Executive of termination for
Cause and it should be finally determined in a subsequent arbitration that
Executive's termination was not for Cause as defined in this Agreement, then the
remedy awarded to Executive shall be limited to such compensation and benefits
as Executive would have received in the event of Executive's termination other
than for Cause at the same time as the original termination.
 
 
25

--------------------------------------------------------------------------------

 
6.8  
Assignments

 
Subject to obtaining Executive's prior approval, which shall not be unreasonably
withheld or delayed, the Company shall have the right to assign this Agreement
and to delegate all rights, duties and obligations hereunder to any entity that
controls the Company, that the Company controls or that may be the result of the
merger, consolidation, acquisition or reorganization of the Company and another
entity.  Executive agrees that this Agreement is personal to Executive and
Executive's rights and interest hereunder may not be assigned, nor may
Executive's obligations and duties hereunder be delegated (except as to
delegation in the normal course of operation of the Company), and any attempted
assignment or delegation in violation of this provision shall be void.
 
 
26

--------------------------------------------------------------------------------

 
6.9  
Read and Understood

 
Executive has read this Agreement carefully and understands each of its terms
and conditions.  Executive has sought independent legal counsel of Executive's
choice to the extent Executive deemed such advice necessary in connection with
the review and execution of this Agreement.
 
6.10. Counterparts
 
This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original and both of which, taken together shall constitute
one and the same instrument.  Signatures to this Agreement transmitted by
facsimile transmission, by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing the original
signature.
 
 
27

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first indicated above.
 
 

  SUCAMPO PHARMA AMERICAS, LLC                   By: /s/ Peter Greenleaf      
Peter Greenleaf       Chief Executive Officer                           /s/
Matthias Alder     EXECUTIVE  

 
 


28

--------------------------------------------------------------------------------





 

